Citation Nr: 1744382	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-26 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability, claimed as secondary to service-connected right and left knee disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from November 1965 to November 1967, with service in the Republic of Vietnam.  The Veteran was awarded the Vietnam Service Medal and the Vietnam Campaign Medal with 1960 Device.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in August 2016.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a low back disability, which he originally claimed was related to his service-connected right knee disability.  See June 2010 claim and August 2016 Hearing Transcript, pg. 13.  

The Veteran was afforded a VA examination in August 2010.  However, the VA examiner did not address whether the Veteran's right knee disability aggravated the Veteran's low back disability.  Additionally, subsequent to the examination, the Veteran was granted service-connected for a left knee disability.  An August 2010 opinion from Dr. H. indicated that both of the Veteran's knees could be responsible for his low back disability.  The Veteran also expressly raised the theory of secondary service connection during his August 2016 Board hearing.  See August 2016 Hearing Transcript, pp. 3, 8.  Thus, an addendum opinion is necessary to address this theory of entitlement.

Further, during the August 2016 hearing the Veteran reported that he was seen for back problems by a chiropractor and physical therapists, and that he was told by an orthopedic surgeon that his back disability was caused or aggravated by the shift in gait caused by his knee disabilities.  Id. at 3, 8.  However, chiropractic and physical therapy records have not been associated with the claims file, and review of the opinions submitted by the Veteran does not indicate a finding regarding a relationship between the Veteran's gait and his back disability.

As there may be additional sources of treatment for which records have not yet been submitted, the Veteran should be requested to identify and authorize the release of such records.  Any outstanding VA medical records should also be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim.

3.  Forward the Veteran's claims file to an appropriate physician for an addendum opinion.  If the physician determines that the Veteran should be provided another VA examination, one should be scheduled.

The physician should review the entire claims file, to include this remand, and respond to the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative arthritis of the thoracolumbar spine was caused by the Veteran's right and / or left knee disabilities, either singly or in combination.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative arthritis of the thoracolumbar spine was aggravated by the Veteran's right and / or left knee disabilities, either singly or in combination.

If aggravation is found for the low back disability, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's low back disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the knee disability or disabilities.

In rendering the requested opinions, the examiner's attention is invited to the Veteran's reports that his back began giving him trouble after bilateral knee replacements; Dr. H.'s August 2010 and August 2016 letters indicating that the Veteran's knee disabilities could have caused his back disability; the August 24, 2010 VA examination report and opinion; and Dr. P.'s September 2016 letter regarding the Veteran's impression of an increase in back pain as a result of his service-connected knee injury.

The rationale for all opinions expressed must be provided.  

4.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




